DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 06 May 2021, have been entered in full.  Claims 1-70 are canceled. Claims 73, 79-90 are withdrawn from consideration as being drawn to a non-elected invention. Claims 72, 74-78 are amended. Claims 71, 72, 74-78 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 06 May 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
		Withdrawn Objections And/Or Rejections
The rejection to claims 72, 74-78 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 5-6 of the previous Office Action (06 May 2021), is withdrawn in view of the amendment (06 May 2021).

Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71, 72, 74-78 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
The basis for this rejection is set forth at pages 6-10 of the previous Office Action (06 January 2021).

APPLICANT’S ARGUMENTS
	Applicant argues that the present application defines “GF/IGF-1 axis modulator” as “a molecule that modulates the GF/IGF-1 axis in an animal ... the amount or activity of such GF/IGF-1 axis molecule.” Applicant argues that GF/IGF-1 axis modulators affect the amount, activity, sensitivity, and/or stability of one or more GF/IGF-1 axis molecules. Applicant argues that in certain embodiments, a GF/IGF-1 axis modulator affects the stability of one or more GF/IGF-1 axis molecules. In certain embodiments, a GF/IGF-1 axis modulator affects the distribution or localization of one or more GF/IGF-1 axis molecules in a subject”.
Applicant argues that insulin-like growth factor binding acid labile subunit (IGFALS), which is an axis modulator and an axis molecule, binds to IGF-1 and IGF-1 binding protein 3 (IGFBP3) forming a stable complex which extends the half-life of IGF-1 
	Applicant submits that one of skill in the art would have understood that administration of IGFALS would have had a therapeutic effect on a subject with SMA. Applicant directs the Examiner’s attention to Figure 1 of the instant application. Applicant argues that Figure 1 demonstrates that IGFALS mRNA is low in SMA mice and that administration of the antisense oligonucleotide (ASO) ISIS396443 restores IGFALS mRNA levels in SMA mice. Applicant states that mRNA is an RNA molecule that encodes a protein and therefore, decreased IGFALS mRNA corresponds to decreased IGFALS protein and vice versa. Applicant argues that Example 3 shows that administration of ISIS396443 to SMA mice significantly increases survival. Applicant argues that WO 2010/148249, which is incorporated by reference into the specification demonstrates that ISIS396443 not only significantly increases survival, but also improves body weight and motor functions (e.g., righting reflex, grip strength, and hind limb splay). Applicant submits that it would have been understood that, by increasing IGFALS levels, corresponding increases in survival rate and body weight, along with improved motor functions in SMA subjects would result.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.  Applicant argues that one of skill in the art would have understood that the GF/IGF-1 axis can be modulated by administering IGFALS to a subject (thereby increasing IGFALS level) and/or administering IGF-1 (thereby increasing the stability and amount of IGF-1).
	This argument is not found persuasive.  The instant claims do not recite, “wherein modulating the GF/IGF-1 axis increases IGFALS levels, wherein IGFALS binds to IGF-1 and IGF-1 binding protein 3 (IGFBP3) forming a stable complex which extends the half-life of IGF-1”.
As was stated in the previous Office Action, the specification teaches “modulation” to mean a change of amount or quality of a molecule, function, or activity when compared to the amount or quality of a molecule, function, or activity prior to modulation. Modulation includes the change, either an increase (stimulation or induction) or a decrease (inhibition or reduction) in gene expression. Modulation of expression can include a change in splice site selection of pre-mRNA processing, resulting in a change in the absolute or relative amount of a particular splice-variant compared to the amount in the absence of modulation. The specification teaches “GF/IGF-1 axis” to mean a system of biological molecules ("GF/IGF-1 axis molecules") that include growth hormone and insulin-like growth factor 1 (IGF-1) and molecules that modulate and/or are modulated by growth hormone and or insulin-like growth factor 1 (IGF-1). GF/IGF-1 axis molecules include but are not limited to growth hormone, insulin-like growth factor 1 (IGF-1), insulin-like growth factor 2 (IGF-2); insulin-like growth factor 1 receptor (IGFR-1), insulin like growth factor 2 receptor (IGFR-2), insulin-like growth factor binding protein 1 (IGBP-1), insulin-like growth factor binding protein 2 (IGBP-2), insulin-like growth factor 
The specification is not enabled for any type of modulation of a system of biological molecules and molecules that modulate and/or are modulated by growth hormone and or insulin-like growth factor. The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible molecules could be modulated in a human subject. The artisan would further have to determine the particular type of modulation. Such experimentation would be undue for one skilled in this art.
2.  Applicant states IGFALS mRNA is low in SMA mice and that administration of the antisense oligonucleotide ISIS396443 restores IGFALS mRNA levels in SMA mice.  Applicant submits that it would have been understood that, by increasing IGFALS levels, corresponding increases in survival rate and body weight, along with improved motor functions in SMA subjects would result. 
This argument is not found persuasive. See wherein Haynes concluded that protein levels cannot be accurately predicted from the level of the corresponding mRNA transcript (page 1863, 2nd paragraph, and Figure 1)(Proteome Analysis: Biological Assay or Data Archive. Electrophoresis 19:1862-1871, 1998).  Haynes et al. studied 80 proteins relatively homogenous in half-life and expression level and found no strong correlation between protein and transcript levels; for some genes, equivalent mRNA levels translated into protein abundances which varied by more than 50-fold. 

For example, Kempf et al. (The transforming growth factor-B superfamily member growth differentiation factor-15 protects the heart from ischemia/reperfusion injury. Circulation Research 98:351-360; 2006) show a correlation between elevated GDF-15 levels and adverse cardiovascular events.  Such may suggest that treatment with anti-GDF-15 would be beneficial to patients.  However, it was discovered that GDF-15 expression was elevated in response to the cardiovascular event as a way for the body to attempt to protect its tissues from ischemia/reperfusion injury.  Accordingly, administration of an anti-GDF-15 agent would have been harmful to patients.  Therefore, discovery of a correlation alone is not enabling for a method of treatment. Kemp et al. provides further evidence that that one cannot make the leap from correlation to treatment.
Thus there is an inherent unpredictability in the field and the lack of guidance in the specification regarding a correlation between the presented data of low IGFALS mRNA levels and the efficacy of administering IGFALS to subjects having SMA;
3.  Applicant argues that Example 3 shows that administration of ISIS396443 to SMA mice significantly increases survival and that WO 2010/148249 (incorporated by reference) demonstrates that administered ISIS396443 significantly increases survival, improves body weight and motor functions. 
This argument is not found persuasive. The instant claims are not draw to administering ISIS396443. The claims are drawn to administering IGFALS (elected species). The instant claims are not drawn to a method for treating SMA. The instant claims recite a method for modulating the GF/IGF-1 axis.
4.  Most importantly, while the claims recite “modulating the GF/IGF-1 axis” in a human subject having spinal muscular atrophy (SMA) comprising administering IGFALS, there is an implication of in vivo therapeutic use. The specification never teaches administering IGFALS and any therapeutic effect. The specification fails to demonstrate IGFALS protein can be administered to treat SMA. Thus it cannot be said that the specification provides the necessary guidance to make and/or use the claimed invention. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	

			Conclusion
			No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/19/21

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647